internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b9-plr-148838-02 date date re legend date grantor original trust a b state state statute dear in a letter dated date you requested rulings concerning the income and generation-skipping_transfer gst tax consequences of the proposed division of an irrevocable_trust into two separate and equal successor trusts this letter responds to your request the information submitted and the representations made are summarized as follows on date grantor created the original trust an irrevocable_trust for the benefit of grantor’s children a and b under the provisions of the original trust the trust will terminate at the death of the survivor of a and b paragraph i of the original trust provides that during the trust term the trustee shall pay the net_income of the trust to the children of grantor or the surviving issue equally per stirpes and upon the expiration of the trust term pay the principal of the trust equally per stirpes to the children of grantor or their surviving issue or if none of the foregoing survive to the next of kin of grantor as determined under the laws of state equally per stirpes plr-148838-02 paragraph ii provides that any beneficiary who is a child of grantor or an issue thereof leaving a surviving_spouse may appoint in his or her will that upon his or her death the trustees shall pay to the spouse so much or the whole of the share of income to which the deceased beneficiary was entitled to at his or her death for so much of the spouse’s life that does not exceed the term of the trust and provided the spouse survives the term of the trust then upon the expiration of the trust term shall pay to the spouse so much or the whole of the share principal that the deceased beneficiary would have been entitled to if he or she survived until distribution no appointment shall be valid for more than one-half of the share of income or principal if the deceased beneficiary is survived by issue as well as by a spouse in default of the appointment and so far as the appointment does not extend or if there is no surviving_spouse or upon the subsequent death of the surviving_spouse within the term of the trust the trustees shall pay over the income or principal as though the spouse predeceased the beneficiary under paragraph xv the governing law is that of state section a of the state statute provides that the trustee of an express trust may divide a_trust into two or more separate trusts with the consent of all persons interested in the trust but without prior court approval for any reason which is not directly contrary to the primary purpose of the trust all interested persons have consented to a proposed division of the original trust into two separate successor trusts one for the benefit of a and her issue and another for the benefit of b and her issue the provisions of each of the successor trusts would be identical to those of the original trust and to each other except that each would only have one of grantor’s children and her issue as beneficiaries in their ruling_request the trustees assert that the purpose of the successor trusts is to provide administrative convenience and to enable each successor trust to pursue different investment goals the trustees have represented that each successor trust will be funded with a pro_rata portion of each asset in the original trust the trustees requested the following rulings the proposed division of the original trust into two separate and equal trusts will not cause the resulting two separate trusts to lose their exempt status for gst tax purposes and will not subject the original trust the two successor trusts or distributions from any of these trusts to the gst tax under sec_2601 of the internal_revenue_code the proposed division and the distribution of the original trust assets to the two successor trusts will not cause any beneficiary the original trust or the two successor trusts to recognize any gain_or_loss from a sale_or_other_disposition of the property under sec_61 and sec_1001 plr-148838-02 the proposed division and distribution will not result in a transfer subject_to gift_tax under sec_2501 the basis of each successor trust in each asset received from the original trust will be the same as the original trust's basis in that asset pursuant to sec_1015 the holding_period of each successor trust for each asset received from the original trust will include the original trust's holding_period for that asset according to sec_1223 ruling_request sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 provides that for purposes of the gst tax the term generation skipping-transfer means a taxable_distribution a taxable_termination and a direct_skip sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides in part that the gst tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust as defined in sec_2652 in existence on date is considered an irrevocable_trust sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of sec_26_2601-1 a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in plr-148838-02 either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from the gst tax is divided into two trusts under the facts presented the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division and the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly the two partitioned trusts will not be subject_to the provisions of chapter in this case the proposed division of the original trust into two separate and equal trusts will not result in a shift of any beneficial_interest in the original trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the persons who held the beneficial_interest prior to the division further the proposed division will not extend the time for vesting of any beneficial_interest in the two successor trusts beyond the period provided for in the original trust accordingly based on the information submitted and representations made we conclude that the proposed division of the original trust into two separate and equal trusts will not cause the original trust and the two separate successor trusts to lose their exempt status for generation-skipping_transfer_tax purposes furthermore as long as there are no additions to the original trust or the successor trusts any distributions from these trusts will not be subject_to the gst tax ruling_request sec_61 provides that gross_income means all income from whatever source derived sec_61 provides that gross_income includes gains derived from dealings in property plr-148838-02 sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property sec_1001 provides that except as otherwise provided in subtitle a the entire amount of the gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained revrul_69_486 1969_2_cb_159 involved two beneficiaries of a_trust who by mutual agreement requested that the trustee distribute all of the trust corpus consisting of notes to one of the beneficiaries and all of the trust corpus consisting of common_stock to the other beneficiary the trust instrument as well as local law was silent regarding whether the trustee had the authority to make such a non-pro rata distribution_of_property in_kind because the trustee was not specifically authorized to make an allocation of specific property in_kind the beneficiaries were treated as having an absolute right to a ratable in-kind distribution revrul_69_486 treated the beneficiaries as receiving the notes and common_stock pro_rata followed by an exchange between the beneficiaries giving all of the common_stock to one and all of the notes to the other since in substance an exchange between the beneficiaries was deemed to occur revrul_69_486 held that the beneficiaries recognized gain under sec_1001 and sec_1002 the present case is distinguishable from revrul_69_486 because the assets of the original trust will be distributed pro_rata in_kind and in extent to the successor trusts in addition although the original trust instrument does not address whether the trustee is permitted to make a pro_rata distribution_of_property in_kind a pro_rata in extent distribution_of_property is expressly permissible under applicable state law rather than assessing tax_liability on the basis of annual fluctuations in the value of a taxpayer’s property_tax consequences of a gain_or_loss in property value are deferred until the taxpayer realizes the gain_or_loss 252_us_189 holding a pro_rata stock_dividend merely reflected the increased worth of the taxpayer’s stock and the taxpayer realizes increased worth of property only by receiving something of exchangeable value proceeding from the property plr-148838-02 in 499_us_554 the supreme court addressed whether a sale_or_exchange has taken place that results in a realization of gain_or_loss under sec_1001 the court stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different consequently the court held that an exchange of mortgages constituted a realization event under sec_1001 because the exchanged interests - loans that were made to different obligors and secured_by different homes - were legally distinct entitlements in this case the provisions of each of the successor trusts would be identical to those of the original trust and to each other except that each would only have one child and her issue as beneficiaries the beneficiaries of each successor trust would have the same property interests and legal entitlements as they had under the original trust accordingly it is consistent with cottage savings to find that the beneficiaries’ interests after the proposed distribution of the original trust corpus into two successor trusts will not differ materially from the beneficiaries’ interests under the original trust thus the division of the original trust into two successor trusts will not be a sale exchange or other_disposition of property of the original trust and will not give rise to a realization of income to any beneficiary the original trust or the successor trusts under sec_61 or sec_1001 ruling_request sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible in this case upon the division of the original trust into the two separate successor trusts each beneficiary of the successor trusts will have the same beneficial_interest as he or she had under the original trust because the beneficial interests of the beneficiaries are substantially the same both before and after the proposed transaction no transfer of property will be deemed to occur as a result of the division accordingly we conclude that the proposed division of the original trust and the distribution of the assets of the original trust among the two successor trusts will not result in a transfer subject_to gift_tax under sec_2501 by any of the beneficiaries ruling_request and sec_1015 provides that if the property was acquired by a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the plr-148838-02 same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer sec_1_1015-2 provides that in the case of property acquired by transfer in trust other than by a transfer in trust by a gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor upon such transfer under the law applicable to the year in which the transfer was made in addition the principles in sec_1_1015-1 concerning the uniform basis are applicable in determining the basis_of_property where more than one person acquires an interest in property by transfer in trust sec_1_1015-1 provides that property acquired by gift has a single or uniform basis although more than one person may acquire an interest in the property the uniform basis of the property remains fixed subject_to proper adjustment for items under sec_1016 and sec_1017 because sec_1001 will not apply to the proposed division of the original trust the basis of the assets in the two successor trusts will be the same as the basis of the assets currently held in the original trust sec_1223 provides in part that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of subtitle a such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayers hands as it would have in the hands of such other person accordingly based on facts submitted and the representations made we conclude that after the division of the original trust into two separate trusts the basis and holding periods of the assets held in the two separate trusts will be the same as the basis and holding periods of the assets held in the original trust except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to the power_of_attorney and declaration of representative on file with this office a copy of this letter is being sent to taxpayer’s representative plr-148838-02 this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely james f hogan james f hogan senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosure copy for purposes
